Citation Nr: 0922710	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  95-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the right leg.

2.  Entitlement to an initial compensable disability 
evaluation for degenerative disc disease of the lumbar spine 
with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, A. A., J. A. 




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Atlanta, Georgia.  

A hearing was held before a local hearing officer at the RO 
in February 1995.  A videoconference hearing was held at the 
RO before the undersigned Veterans Law Judge in November 
1997.  Transcripts of the hearings are of record.  

In May 1998, the Board remanded this matter for further 
development.  The Board again remanded this matter for 
further development in October 2004.  

In a September 2008 rating determination, the Appeals 
Management Center (AMC), acting on behalf of the RO, granted 
service connection for degenerative disc disease of the 
lumbar spine and assigned a noncompensable disability 
evaluation.  The Board notes that the service connection 
issue had also been on appeal since the original August 1994 
rating determination.  

In his May 2009 written argument, the Veteran's 
representative expressed dissatisfaction with the assigned 
disability evaluation.  The Board finds that this constitutes 
a notice of disagreement with the assigned disability 
evaluation warranting the issuance of a statement of the 
case.  This issue will be addressed in the remand portion of 
this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In its October 2004 remand, the Board noted that the Veteran 
contended that on January 9, 1968, he sustained a gunshot 
wound to the right leg while stationed in Vietnam and was 
evacuated to Japan for treatment.  The Board observed that in 
May 1998, the matter was remanded to the RO who was directed 
to attempt to obtain any additional service medical and/or 
personnel records concerning the claimed gunshot wound to the 
right leg.  If the information in the claims folder was not 
sufficient for this purpose, the RO was directed to request 
that the Veteran furnish the necessary information. The RO 
was also directed to consider special follow-up by its 
military records specialist and/or referral of the case to 
the Adjudication Officer or designee for a formal finding on 
the unavailability of the service treatment records. 

The Board noted that there was no indication that the RO 
attempted to obtain any additional service records for the 
Veteran, nor was there any indication that the RO found the 
information in the claims folder to be not sufficient and 
requested the Veteran to provide information in that regard. 

The Board also observed that there was no indication that the 
RO asked the Veteran to state where he was hospitalized in 
Japan for treatment for his gunshot wound to the right leg.

The Board requested that the RO attempt to obtain any 
additional service medical and/or personnel records 
concerning the claimed gunshot wound to the right leg.  If 
the information in the claims folder was not sufficient for 
this purpose, the RO was to request that the Veteran furnish 
the necessary information.  The RO was also to consider 
special follow-up by its military records specialist and/or a 
formal finding on the unavailability of any additional 
service medical records. 

In a March 2005 letter, the AMC requested that the Veteran 
provide any additional information about treatment he 
received in Japan for his gunshot wound to the right leg.  To 
assist in obtaining any additional information, the Veteran 
was requested to provide the name, location, and dates of 
treatment.  

An additional request was also made of the National Personnel 
Records Center (NPRC) to provide any additional clinical 
records.  

In April 2006, NPRC replied that a search of inpatient 
clinical records for the period from January 9, 1968, to 
January 31, 1968, at Yokoshuka, Japan, for a right leg 
gunshot wound of the Veteran had yielded negative results.  

In December 2007, the Social Security Administration 
indicated that it had no records of the Veteran available for 
review.  

To date, the Veteran has not provided any additional 
information with regard to any treatment received for claimed 
inservice gunshot wounds.  

With regard to the request for morning reports, the Board 
notes that a request was made for such records in February 
2006.  In an April 2006 response, it was indicated that the 
time period from January 1, 1968 to March 31, 1968 had been 
investigated but no remarks were located with regard to the 
Veteran.  However, it was subsequently noted that the records 
from the wrong unit had been requested.  

In a September 2008 memorandum, it was noted that the Veteran 
claimed he was injured by shell fragments on January 1, 1968, 
in or near Da Ni, Vietnam.  It was observed that he reported 
having received treatment in the field and being evacuated to 
Japan for an extended recuperation period.  It was indicated 
that the AMC should request morning reports for B Company, 
1st S & T Battalion, 1st Infantry Division for the period from 
April 5, 1967, to September 10, 1968.  

In conjunction with the memorandum, morning reports were 
requested for the above unit from May 1, 1967, through 
December 31, 1967.  

In an April 2009 reply, it was indicated that there were no 
such records at the Record Management Center for the Veteran 
and to accept this response as a negative reply.  

Although the response was negative in April 2009, it appears 
that the incorrect time periods may have been searched.  The 
records searched appear to have been for the time period from 
May 1967 through December 1967.  The Veteran claims that he 
was injured in January 1968 and was subsequently transferred 
to Japan following the injury for recuperation.  
Unfortunately, it appears that another request needs to be 
made to determine if morning reports are available for the 
time period from January 1968 through March 1968.  These 
records may be beneficial to the Veteran's claim and an 
attempt should be made to obtain them.  

As to the issue of an initial compensable evaluation for 
degenerative disc disease of the lumbar spine with 
radiculopathy, the Board notes that in his May 2009 written 
argument, the Veteran's representative expressed disagreement 
with the assigned evaluation.  This meets the requirements 
for a notice of disagreement with the assigned disability 
evaluation.  A statement of the case has not been issued.  
The Board is required to remand the case for issuance of the 
statement of the case.  Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Search the morning reports of the B 
Company, 1st S & T Battalion, 1st Infantry 
Division for the period from January 1, 
1968, through March 31, 1968, to 
determine the Veteran's absence or 
presence during this time period and if 
absent, the reason for such absence.  A 
special follow-up by a military records 
specialist and/or a formal finding on the 
unavailability of any additional service 
medical records is appropriate.

2.  Readjudicate the Veteran's claim for 
entitlement to service connection for a 
residuals of a shotgun wound to the right 
leg.  If the benefit sought on appeal is 
not granted issue an appropriate 
supplemental statement of the case and 
afford the requisite opportunity to 
respond.

3.  Issue a statement of the case on the 
issue of entitlement to an initial 
compensable disability evaluation for 
degenerative disc disease of the lumbar 
spine with radiculopathy.  The issue 
should be certified to the Board only if 
a timely substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

